DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 712 in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “communication component 1410” in page 19 should be replaced with “communication component 810”, see Figure 8.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,420,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the first control data is employed to facilitate a transfer of a transport block from the transmitter device to the receiver device).
Claim 1 of Instant Application
Claim 1 of 10,420,089
A method, comprising: 

A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

facilitating a first transmission of first control data from a transmitter device to a receiver device, wherein the first control data is formatted in accordance with a first data structure, and wherein the first control data is employed to facilitate a transfer of a transport block from the transmitter device to the receiver device;

directing, to the receiver device, code block groups that are determined based on segmenting the transport block; and
sending, by a user equipment comprising a processor, to network equipment, a feedback signal that indicates an error of a code block group of a group of code block groups received by the user equipment;

in response to receiving, from the receiver device, a feedback signal that indicates an error during a communication of a code block group of the code block groups,
in response to the sending:
receiving, by the user equipment, via a control channel during a first stage, first control data that is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and

facilitating, during a first stage of a control channel, a second transmission of second control data from the transmitter device to the receiver device, wherein the second control data is formatted in accordance with the first data structure, and wherein the second control data comprises length data indicative of a length of the transport block; and
receiving, by the user equipment, via the control channel during a second stage, second control data that is indicative of the code block group and is formatted in accordance with a second data structure having a second length that
is adaptable.
facilitating, during a second stage of the control channel, a third transmission of third control data from the transmitter device to the receiver device, wherein the third control data is indicative of the code block group and is formatted in accordance with an adaptable second data structure.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,694,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. transmitting first control data from a transmitter device to a receiver device, wherein the first control data comprises a first data structure).
Claim 1 of Instant Application
Claim 1 of 10,694,514
A method, comprising: 

A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

transmitting first control data from a transmitter 
device to a receiver device, wherein the first control data comprises a first data structure;  

directing, to the receiver device, code block groups that are determined based on a segmentation of a transport block related to the first control data; and
sending, by a user equipment comprising a processor, to network equipment, a feedback signal that indicates an error of a code block group of a group of code block groups received by the user equipment;

in response to receiving, from the receiver device, a feedback signal that indicates an error during a communication of a code block group of the code block groups, 
in response to the sending:
receiving, by the user equipment, via a control channel during a first stage, first control data that is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and

transmitting, during a first stage, second control data from the transmitter device to the receiver device via a control channel, wherein the second control data is formatted in accordance with the first data structure, and wherein the second control data relates to a length of the transport block; and 
receiving, by the user equipment, via the control channel during a second stage, second control data that is indicative of the code block group and is formatted in accordance with a second data structure having a second length that
is adaptable.
transmitting, during a second stage, third control data from the transmitter device to the receiver device via the control channel, wherein the third control data is indicative of the code block group and is formatted in accordance with an adaptable second data structure.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,356,994. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same invention from different point of view (i.e. sending feedback signal vs. receiving feedback signal).
Claim 1 of Instant Application
Claim 1 of 11,356,994
A method, comprising: 

A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
sending, by a user equipment comprising a processor, to network equipment, a feedback signal that indicates an error of a code block group of a group of code block groups received by the user equipment;

in response to receiving, from a receiver device, a feedback signal that indicates an error of a code block group of a group of code block groups communicated to the receiver device, 
in response to the sending:
receiving, by the user equipment, via a control channel during a first stage, first control data that is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and

transmitting, during a first stage, first control data to the receiver device via a control channel, wherein the first control data is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and 
receiving, by the user equipment, via the control channel during a second stage, second control data that is indicative of the code block group and is formatted in accordance with a second data structure having a second length that
is adaptable.
transmitting, during a second stage, second control data to the receiver device via the control channel, wherein the second control data is indicative of the code block group and is formatted in accordance with a second data structure having a second length that is adaptable.


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 10,420,089, 10,694,514 and 11,356,994) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2018/0287744 to Sundararajan et al. (hereinafter “Sundararajan”)) does not disclose, with respect to claim 1, sending, by a user equipment comprising a processor, to network equipment, a feedback signal that indicates an error of a code block group of a group of code block groups received by the user equipment; in response to the sending: receiving, by the user equipment, via a control channel during a first stage, first control data that is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and receiving, by the user equipment, via the control channel during a second stage, second control data that is indicative of the code block group and is formatted in accordance with a second data structure having a second length that is adaptable as claimed.  Rather, Sundararajan teaches receiving feedback indicating one or more code block groups with reception error (see step 1008 in Figure 10 and step 1306 in Figure 13), transmitting retransmission indication identifying the one or more code block groups with reception error (see step 1012 in Figure 10 and step 1308 in Figure 13) and retransmitting the one or more code block groups with reception error (see step 1010 in Figure 10 and step 1310 in Figure 13).  The same reasoning applies to claims 8 and 15 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al. (US Pub. 2018/0367259) teaches receiving RRC signaling indicating (e.g., including) that a maximum number of code block groups (CBGs) and transmitting CBGs (Figure 6).

    PNG
    media_image1.png
    848
    1226
    media_image1.png
    Greyscale


Gupta et al. (US Pub. 2018/0368113) teaches using CBG level feedback [0077], [0078].

    PNG
    media_image2.png
    339
    831
    media_image2.png
    Greyscale

Sundararajan et al. (US Pub. 2018/0278399) teaches transmitting ACK/NACK feedback for each group of code blocks and retransmission base on the feedback (Figure 5).

    PNG
    media_image3.png
    939
    731
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414